FILED
                              NOT FOR PUBLICATION                           NOV 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


HARMINDER SINGH,                                 No. 13-70419

               Petitioner,                       Agency No. A088-347-459

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Harminder Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Singh’s initial denial of any fear of persecution or torture if returned to

India and his changing explanations for this denial, and based on the issues the

agency noted regarding the letter from the leader of the Shiromani Akali Dal

Mann. See id. at 1048 (adverse credibility determination was reasonable under the

totality of circumstances); see also Li v. Ashcroft, 378 F.3d 959, 962-63 (9th Cir.

2004) (denial of mistreatment during airport interview supported adverse

credibility determination). We reject Singh’s contentions that the agency did not

consider his explanations or otherwise improperly analyzed his case. Singh’s

explanations do not compel the opposite result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). In the absence of credible testimony, Singh’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Finally, Singh’s CAT claim fails because it is based on the same testimony

the agency found not credible, and Singh does not point to any other evidence in


                                           2                                    13-70419
the record that compels the finding that it is more likely than not he would be

tortured in India. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3                                       13-70419